Harrison, J.
This cause involves similar questions to those presented in Kullmann v. Simmens, post, p. 595, this day decided, and the other cases therein referred to. The agreement between the parties in Wetmore v. Barrett, 103 Cal. 246, included all the terms of the agreement under which the transactions between the plaintiff and defendant herein were had, and nearly all the points presented on this appeal were presented and considered in that case. The court, however, erred in the present case in allowing interest to the plaintiff upon the several sums of money which she paid to the defendants. This money was not loaned by her to the defendants, but was voluntarily placed by her in their hands for an illegal purpose. As the money was applied by the defendants to the express purpose for which the plaintiff placed it in their hands, she cannot claim that it was detained by them from her until after she had made a demand for'its return. Both of the parties to the transaction were in pari delicto, and except for the provision of the constitution, there would be no right of recovery in the plaintiff, and we think that this right of recovery *595must be measured by the terms of tbe constitution in which it is given.
The court below is directed to modify the judgment by deducting therefrom the amount allowed for interest on the sums deposited by the plaintiff with the defendant, and as so modified the judgment and order will stand affirmed.
Garoutte, J., and Van Fleet, J., concurred.
Hearing in Bank denied.
Beatty, O. J., dissented from the order denying a hearing in Bank, and filed the following opinion on the 29th of December, 1894.